WIGGINTON, Judge.
This appeal is brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having thoroughly reviewed the record and finding no reversible error, we affirm the final judgment and sentence. However, we remand the cause for correction of the final judgment to reflect a violation of section 944.47(Z )(c), Florida Statutes (Supp.1984), which is a second, and not a third, degree felony. See section 944.47(2), Fla.Stat. (Supp.1984).
MILLS and NIMMONS, JJ., concur.